IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 97-40592



     JERRY C. McCLELLAND,

                                                  Plaintiff-Appellant,

            versus


     ROBERT C. GRONWALDT, Individually and as
     agent for Mobil Oil Corporation; MOBIL OIL
     CORPORATION; NATIONAL UNION FIRE INSURANCE
     COMPANY OF PITTSBURGH, PA,

                                                  Defendants-Appellees.




         Appeal from the United States District Court for the
                       Eastern District of Texas

                                September 9, 1998

Before GARWOOD, SMITH and EMILIO M. GARZA, Circuit Judges.

GARWOOD, Circuit Judge:

     Plaintiff-appellant Jerry C. McClelland (McClelland) requested

and received certification under 28 U.S.C. § 1292(b) to appeal the

district court’s denial of his motion to remand his suit to state

court.      We   hold    that    the   district   court   erred   in   denying

McClelland’s motion to remand, and we reverse the district court’s

order and direct that the case be remanded to the state court.

                        Facts and Proceedings Below
     In 1988, McClelland was allegedly injured in the course of his

employment at a   refinery located in Beaumont, Texas, and operated

by his employer, defendant-appellee Mobil Oil Corporation (Mobil).

The injury required medical attention, and McClelland subsequently

filed a related claim for workers’ compensation under the Texas

workers’ compensation act.   Dissatisfied with the handling of his

claim, McClelland brought this suit in Texas state court against

Robert C. Gronwaldt, the individual who had handled his claim;

National Union Fire Insurance Company, which provided Mobil’s

workers’ compensation insurance; and Mobil.1

     McClelland’s original suit, filed in December of 1992, alleged

a variety of state law causes of action arising principally out of

the manner in which his particular workers’ compensation claim had

been handled.2    McClelland subsequently amended his complaint to

allege that Mobil was violating state insurance and workers’

compensation laws by conspiring with National Union to allow

workers’ compensation claims to be adjusted by employees of a Mobil

subsidiary, rather than by independent claims adjusters as is

allegedly required under state law.   He also asserted that Mobil’s


1
       To the extent that there is no relevant distinction to be
made among them, the three defendants-appellees will be referred to
collectively as "Mobil" in the interest of simplicity.
2
     He alleged, inter alia, breach of good faith and fair dealing
in handling of insurance claim, violations of the Texas Insurance
Code, violations of the Texas Deceptive Trade Practices Act,
negligent handling of an insurance claim, intentional infliction of
emotional distress, and breach of insurance contract.

                                 2
purported workers’ compensation plan violated both state workers’

compensation law and state insurance law and regulations.3

     Alleging that the defendant-appellees had conspired to defraud

him and similarly situated individuals of the benefits to which

they were entitled under their workers’ compensation insurance,

McClelland sought certification of a class of persons consisting

generally of all individuals employed by Mobil in the state of

Texas whose workers’ compensation claims were handled, settled, or

adjusted by a Mobil employee between 1988 and 1993.      The state

trial court granted class certification on June 20, 1994.

     During the time McClelland’s case was pending in the Texas

state courts, Mobil was undergoing a nationwide restructuring.

Seeking to reduce its workforce, Mobil began offering voluntary

separation benefit packages to its employees.   In 1992, a uniform

plan, referred to as the "Enhanced Separation Benefits Package"

(ESBP), was offered to employees of "all impacted units." The ESBP

was eventually offered to employees of the Beaumont refinery.

     The ESBP was initially available only to non-union employees

3
     The gravamen of the class action suit is that Mobil conspired
with various other entities to create the impression that Mobil was
providing workers’ compensation pursuant to the laws and applicable
regulations of the state of Texas, when in fact Mobil was engaging
in an allegedly unlawful form of "self insurance" and was allowing
workers’ compensation claims to be adjusted by Mobil employees,
rather than by independent adjusters, which also allegedly violates
state law. The claims asserted include, inter alia, breach of good
faith and fair dealing, fraudulent representations regarding
coverage, negligent handling of claims, willful denial of
meritorious claims, and the handling of claims in violation of
various state insurance regulations.

                                3
at the Beaumont refinery.            But Mobil subsequently negotiated a

Memorandum of Agreement (MOA), dated September 1, 1995, with the

Oil, Chemical, and Atomic Workers International Union (the Union),

which extended a plan analogous to the ESBP to Mobil employees in

the bargaining units represented by the Union.                  The ESBP and MOA

both    required    participating        employees   to   sign    a   "Separation

Agreement" that included a broad waiver provision, releasing "all

claims"     arising    from       both    the   employee’s       employment   and

termination.       Due at least in part to the interlocutory appeal of

the class certification, many of the potential members of the class

were not promptly notified of the class action, and McClelland, as

class representative, became concerned that the broad release

included in the separation agreement could be construed to waive

those     claims    that   were    the    subject    of   the    class   action.4

Consequently, McClelland filed in the state court case a motion

dated September 27, 1995, seeking an injunction prohibiting "Mobil

from continuing with this particular program [i.e., the ESBP and

MOA] to the extent it requires releasing causes of action that the

plaintiffs may have."5

4
      The class certification order was affirmed by the Beaumont
Court of Appeals in a December 29, 1994, unpublished opinion, and
rehearing was denied January 19, 1995. Gronwaldt v. McClelland,
No. 09-94-238CV, 1994 WL 720018 (Tex.App.——Beaumont). Apparently,
thereafter review or relief in the Texas Supreme Court was
unsuccessfully sought.
5
      On July 26, 1995, McClelland had filed in the state court a
request for, and that court had granted, a similar temporary
restraining order (TRO) which expired by its own terms ten days

                                          4
     On October 17, 1995, Mobil filed a notice of removal, alleging

that the plaintiffs’ motion for injunctive relief asserted claims

subject to "complete preemption" and therefore created federal

question jurisdiction supporting removal.               Specifically, Mobil

contended that the attempt to enjoin execution of the MOA, a

collective    bargaining     agreement    (CBA),        triggered       complete

preemption   under   the   Labor   Management    Relations       Act6    (LMRA),

section 301,7 because resolution of the plaintiffs’ claim for

injunctive relief was substantially dependent on the terms of the

MOA and would require the state court to interpret the release

provision contained in the Separation Agreement. Mobil also argued

that the plaintiffs’ motion gave rise to complete preemption under

the Employment Retirement Income Security Act of 19748 (ERISA),

asserting    that    the   ESBP    constituted     an    ERISA      plan   and,

consequently, that any attempt to enjoin the administration of the

ESBP in state court was completely preempted under ERISA and thus

constituted a federal claim sufficient to provide a jurisdictional

basis for removal.



later. McClelland’s September 27, 1995, filing also sought a TRO,
which was granted, and a temporary and permanent injunction. The
case was removed before any injunction was acted on and the TRO
apparently expired by its own terms before or a few days after
removal.
6
     29 U.S.C. § 141, et seq.
7
     29 U.S.C. § 185(a).
8
     29 U.S.C. § 1001, et seq.

                                     5
       On October 23, 1995, McClelland filed a motion to remand the

case   to    state   court,   arguing,      inter   alia,   that   removal      was

improvident     because    the   motion     for    injunctive   relief    was    so

tangential to LMRA or ERISA concerns that it was insufficient to

trigger "complete preemption" so as to provide the federal district

court with removal jurisdiction under either statute.               McClelland

also pointed out that the motion upon which the removal was based

would soon become moot because the "self-nomination" period during

which employees could elect to participate in the MOA and ESBP

plans was relatively short and had already commenced.                        As a

consequence, McClelland asserted, unless injunctive relief were to

be   granted    almost    immediately     the     plaintiffs’   request   for     a

"restraining order will be moot and there will be absolutely no

federal question left for this court to decide."

       In a memorandum opinion dated November 16, 1995, the district

court denied the plaintiffs’ motion to remand the case to state

court.      909 F. Supp. 457 (E.D. Tex. 1995).         The district court held

that the motion for injunctive relief asserted claims that were

completely preempted by both the LMRA and ERISA, thereby providing

a basis for federal question jurisdiction, and further determined

that it properly exercised supplemental jurisdiction over the

underlying state law claims.

       Subsequent to the district court’s denial of the motion to

remand, the case appears to have languished in federal court with



                                        6
little significant progress for almost a year.         Then, on October 4,

1996, the district court held a hearing regarding all pending

motions.    At this hearing, questions regarding the propriety of

removal and the district court’s subject matter jurisdiction were

raised and argued at some length.         These proceedings prompted the

district court to note that "[s]ince the October 4, 1996 hearing it

became clear to this court that there is a substantial difference

of opinion on whether the state court’s TRO involved, and will

likely involve as a matter of law, an interpretation of a CBA or

the interpretation and administration of an ERISA plan" sufficient

to sustain its jurisdiction under a theory of complete preemption.

McClelland v. Gronwaldt, 958 F. Supp. 280, 283 (E.D. Tex. 1995).

     On    February   19,   1997,   the   district   court   certified   its

November 16, 1995, order for interlocutory appeal pursuant to 28

U.S.C. § 1292(b), identifying three "controlling" questions of law

regarding the propriety of its continued retention of jurisdiction

over the case sub judice.9

9
      The questions, as formulated by the district court, are as
follows:

          "I) whether the state court's TRO and the
     plaintiff's state court pleading seeking a permanent
     injunction would require the state courts to interpret
     and administer a CBA, thus vesting this court with
     jurisdiction pursuant to 28 U.S.C. § 1331;
          II) whether the state court's TRO and the
     plaintiff's state court pleading seeking a permanent
     injunction would require the state courts to interpret
     and administer an ERISA plan, thus vesting this court
     with jurisdiction pursuant to 28 U.S.C. § 1331; and
          III) whether, if this court had federal question

                                      7
                                  Discussion

      Our   analysis   in   this   appeal      involves   two   steps   and   two

standards of review.         First, the district court’s preemption

analysis, based upon which the court held that it had federal

question jurisdiction, is a determination of original jurisdiction

subject to de novo review.         Hook v. Morrison Milling Co., 38 F.3d
776, 780 (5th Cir. 1994); Carpenter v. Wichita Falls Indep. School

Dist., 44 F.3d 362, 365 (5th Cir. 1995).               Second, we review the

district court’s retention of jurisdiction of the state law claims

for abuse of discretion.      Hook, 38 F.3d at 780 (citing In re Wilson

Indus., 886 F.2d 93, 95-96 (5th Cir. 1989)).10

I.    Complete Preemption and Removal

      Pursuant to statute, removal is generally available to the

defendant in "any civil action brought in a State court of which

the    district   courts     of    the       United   States    have    original

jurisdiction" founded on the existence of a claim or right "arising



      jurisdiction pursuant to 28 U.S.C. § 1331 at the time of
      removal, this court now has supplemental jurisdiction
      over all state law claims under 28 U.S.C. § 1367."

McClelland v. Gronwaldt, 958 F. Supp. 280, 283 (E.D. Tex. 1995).
10
       See also Jones v. Roadway Express, Inc., 936 F.2d 789, 792
(5th Cir. 1991) ("The Supreme Court has held that, under the
doctrine of pendent jurisdiction, a federal district court has
discretion to remand a properly removed case to state court when
all federal-law claims have been eliminated and only pendent state-
law claims remain.") (citation omitted); and Parker & Parsley
Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992)
(stating standard of review).

                                         8
under" federal law.       28 U.S.C. § 1441(a) and (b).           In the case at

bar, although no federal issue appeared on the face of the motion

for injunctive relief that provided the basis for removal, the

district court held that it had "federal question" jurisdiction

based on theories of complete preemption under both the LMRA and

ERISA.    While federal courts typically ascertain the existence of

federal question jurisdiction by applying the familiar "well-

pleaded complaint" rule,11 there exists a "corollary" to this rule,

which is most frequently referred to as the doctrine of "complete

preemption."     This     doctrine   has   been   used   to   define     limited

categories of state law claims that are "completely preempted" such

that "any civil complaint raising this select group of claims is

necessarily     federal     in   character,"      no    matter     how   it   is

characterized    by   the    complainant    in    the    relevant     pleading.

Metropolitan Life Ins. Co. v. Taylor, 107 S. Ct. 1542, 1546 (1987).

In effect, the application of complete preemption "converts an

ordinary state common law complaint into one stating a federal

claim for purposes of the well-pleaded complaint rule."                  Id. at

1547.    Because they are recast as federal claims, state law claims

that are held to be completely preempted give rise to "federal




11
        Ordinarily our "arising under" analysis focuses on the
plaintiffs’ well-pleaded complaint, for "[i]t is long-settled law
that a cause of action arises under federal law only when the
plaintiff’s well pleaded complaint raises issues of federal law."
Metropolitan Life Ins. Co. v. Taylor, 107 S. Ct. 1542, 1546 (1987).

                                      9
question" jurisdiction and thus may provide a basis for removal.12

The Supreme Court has held the doctrine of complete preemption

applicable to certain claims preempted by ERISA, as well as to

certain claims preempted by the LMRA.13

II.   LMRA Preemption

      We begin by addressing the district court’s first certified

question, whether the plaintiffs’ request for injunctive relief

necessarily required the state court to interpret a collective


12
        We have summarized the effect of complete preemption as
follows:

      "Under this doctrine, ‘Congress may so completely pre-
      empt a particular area that any civil complaint raising
      this select group of claims is necessarily federal in
      character,’ and the case may be removed even if no
      federal claim is asserted in the complaint and federal
      preemption, raised as a defense, is the only issue of
      federal law implicated in the case."       Anderson v.
      Electronic Data Systems Corp., 11 F.3d 1311, 1315 (5th
      Cir. 1994) (quoting Taylor, 107 S. Ct. at 1546).
13
      The Supreme Court first applied what has come to be referred
to as complete preemption in Avco Corp. v. Aero Lodge No. 735,
Int’l Assn. of Machinists, 88 S. Ct. 1235, 1237 (1968), in which the
Court not only held that a state action for breach of contract,
where the contract in question was a collective bargaining
agreement, was preempted by section 301 of the LMRA, but also held
that although the plaintiff had relied solely on state law and had
chosen to bring suit in state court, the preemptive power of the
LMRA was sufficient that the claim nevertheless "arose under"
federal law, thus creating federal question jurisdiction.       The
Supreme Court subsequently explained that "the preemptive force of
§ 301 is so powerful as to displace entirely" state actions for
breach of a collective bargaining agreement. Franchise Tax Board
v. Construction Laborers Vacation Trust, 103 S. Ct. 2841, 2847
(1983). In Metropolitan Life Ins. Co. v. Taylor, 107 S. Ct. 1542
(1987), the Supreme Court extended the doctrine of complete
preemption to state actions falling within the preemptive scope of
ERISA’s civil enforcement provision, section 502(a).

                                10
bargaining agreement, thereby triggering complete preemption under

the LMRA.

     The displacement of conflicting state laws and the provision

of a federal forum pursuant to "complete preemption" under the LMRA

function to "ensure uniform interpretation of collective-bargaining

agreements,     and    thus   to   promote       the   peaceable,   consistent

resolution of labor-management disputes."              Lingle v. Norge Div.,

Magic Chef, Inc., 108 S. Ct. 1877, 1880 (1988).             See also Teamsters

v. Lucas Flour Co., 82 S. Ct. 571, 576-77 (1962).                To further this

goal, "if the resolution of a state-law claim depends upon the

meaning of a collective-bargaining agreement, the application of

state law (which might lead to inconsistent results since there

could be as many state-law principles as there are States) is

preempted and federal labor-law principles——necessarily uniform

throughout the Nation——must be employed to resolve the dispute."

Lingle, 108 S. Ct. at 1881.         Thus, complete preemption under the

LMRA applies when "resolution of a state law claim is substantially

dependent upon analysis of the terms of an agreement made between

parties to a labor contract."          Wells v. General Motors Corp., 881
F.2d 166, 172 (5th Cir. 1989).

     In   the   case   sub    judice   it   is    uncontested    that   the   MOA

qualified as a CBA and that the waiver provision contained in the

accompanying Separation Agreement was an integral part of that




                                       11
agreement.14 Applying Lingle, the district court considered whether

resolution of the plaintiffs’ motion depended on the terms of a CBA

and concluded that "[t]he temporary restraining order sought by the

Plaintiffs [would] necessarily require[] the state court to make an

interpretation of the MOA and the relevant Separation Agreements."
909 F. Supp. at 463.       Because resolution of the plaintiffs’ motion

would have necessitated construal of the waiver provision contained

in the Separation Agreement and possibly the interaction of that

provision    with   the     MOA,    the    district   court   held   that    the

plaintiffs’ motion for an injunction triggered complete preemption,

thus creating federal question jurisdiction.

     As    discussed      above,    the    fundamental   rationale    of    LMRA

preemption is to promote uniformity in the law used to interpret

CBAs by mandating the application of federal law and by providing

a federal forum.       Obviously this rationale, and consequently the

applicability of complete preemption, endure only so long as there

is   a    live,   persisting       "dispute,"   the   resolution     of    which

"substantially depends" on the interpretation of a CBA.                      The

district court’s memorandum opinion and accompanying order are

dated November 16, 1995, and are "time stamped" as having been



14
       As we held in Thomas v. LTV Corp., 39 F.3d 611 (5th Cir.
1994), to the extent that an agreement between an employer and
employee cannot be construed independently of a CBA——as for example
when the agreement seeks to limit or condition a CBA——the
purportedly separate agreement "is subject to a preemption analysis
just as if it was a CBA." Id. at 618.

                                          12
filed with the clerk of the court at 4:24 p.m. on that day.

Pursuant   to   a   negotiated   provision   of   the   MOA,   the   "self-

nomination" or "election" period for participation in that program

expired on November 17, 1995, the day after the court rendered the

order denying remand. This temporal proximity raises the threshold

question whether, at the time the district court rendered its

decision, there still existed a live issue as to the potential

interpretation of the waiver provisions by a state court. If there

was no realistic possibility that a state court could rule on the

plaintiffs’ motion for injunctive relief during the “election”

period, then the LMRA preemption issue was moot and the district

court erred in considering it as providing a basis for federal

question jurisdiction.     Had the case been remanded on November 16,

1995, under the federal rules governing post-remand procedures, no

state court could have exercised jurisdiction over the case until

a certified copy of the remand order had been mailed by the clerk

of the federal district court to the clerk of the state court.          See

28 U.S.C. § 1447(c).15      Given the time necessarily involved in


15
        Section 1447(c) provides, in pertinent part, that upon
determination that a case should be remanded, "[a] certified copy
of the order of remand shall be mailed by the clerk to the clerk of
the State court. The State court may thereupon proceed with such
case." 28 U.S.C. § 1447(c).
     It should be noted that the actual mailing of the remand order
has legal significance in determining the time at which the
district court is divested of jurisdiction. See, e.g., Browning v.
Navarro, 743 F.2d 1069, 1078-79 (5th Cir. 1984) (citing cases and
treatises generally supporting the proposition that pursuant to the
language of section 1447(c), a federal court is completely divested

                                   13
mailing a certified copy of the remand order to the clerk of the

state court as well as the time required to schedule and recommence

proceedings, the potential for a state court to rule on the motion

for injunctive relief before the “election” period under the MOA

expired was negligible on the date that the district court rendered

its decision.   Thus, while at the time the case was removed, a

state court ruling on the plaintiffs’ motion was imminent, by the

time the district court rendered its opinion, the possibility of a

state court’s interpreting the MOA had, for all practical purposes,

ceased to exist.   Consequently, the issue had become effectively

moot, and the court should not have based its continuing federal

question jurisdiction on complete preemption under the LMRA.

     The district court’s analysis is also subject to a second,

more fundamental, mootness problem.    It is axiomatic that "[a]

request for injunctive relief remains live only so long as there is

some present harm left to enjoin."16   This is a corollary of the

more general rule that "[a] case is moot when it no longer presents

a live controversy with respect to which the court can give

meaningful relief." Pacific Ins. Co. v. General Development Corp.,

28 F.3d 1093, 1096 (11th Cir. 1994).     The relief sought by the

plaintiffs was an injunction restraining Mobil from soliciting



of jurisdiction once it mails a certified copy of the order to the
clerk of the state court.).
16
Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1502 (D.C.
Cir. 1995).

                                14
waivers under the ESBP and MOA plans from potential class members.

This relief was requested on September 27, 1995, near the beginning

of the election period under the MOA.17   By November 16, 1995, the

"harm" that the plaintiffs had sought to enjoin was virtually

complete.   Irrespective of a court’s ruling on the motion, the

election period, and the concomitant harm alleged by plaintiffs,

would end the next day.   Thus, no "meaningful relief" as to the MOA

remained available under the motion at the time of the district

court’s decision.18

17
        The district court found that the MOA "probably became
effective September 17, 1995." 909 F. Supp. at 459.
18
      We note this potential mootness problem was raised at several
points by the plaintiffs. In the motion to remand, it was asserted
that the relief sought would be effectively unavailable within a
relatively short period of time and as a consequence that
plaintiffs’ request for a "restraining order will be moot and there
will be absolutely no federal question left for the court to
decide." After the district court denied the motion to remand,
class counsel took the position that the motion had been mooted
because the "self-nomination" period had expired. In the October
4, 1996, hearing, plaintiffs’ counsel argued that the plaintiffs
had consistently, from the time of the motion to remand, taken the
position that the motion was moot, and in open court repeatedly
stated that plaintiffs were no longer seeking any type of
injunctive relief. The transcript of the October 4, 1996, hearing
indicates that counsel for the McClelland class claimed that "in
addressing the court about this issue we took the position that it
was moot, that we were no longer seeking the relief sought, because
we couldn’t get it. And if there is any question about that, then
I’ll formally request that the pleading be withdrawn at this time."
     The district court noted that the plaintiffs failed to
formally amend or withdraw the motion. 958 F. Supp. at 282 n.4.
This misses the relevance of plaintiffs’ argument as to mootness.
The question we consider is not whether the plaintiffs took
sufficient steps to withdraw their motion.       Rather, assuming,
arguendo, that the motion was not withdrawn, the question is
whether any court was in a position to provide the plaintiffs
meaningful relief.

                                 15
     Thus, even if——contrary to the reasoning above——there existed

some abstract possibility that a state court might rule on the

plaintiffs’ request for injunctive relief, the first day on which

it could do so would appear to have been the day on which the

election   period   under   the    MOA    expired   by    its   own    terms.

Consequently, at least as it pertained to the MOA, the plaintiffs’

motion for injunctive relief had become moot by the time the

district   court    rendered      its    November   16,    1995,      order.19

Accordingly, the district court erred in treating the motion as a

"live" pleading for purposes of its LMRA preemption analysis.              In

sum, because the motion for injunctive relief, at least as it

related to the MOA, had become moot, and because there was no

longer any possibility that a state court would rule on the motion



19
      We are not persuaded by Mobil’s argument that because it has
not relinquished the "right" to reimplement a similar program this
issue is not moot. The MOA is a collectively-bargained instrument,
and Mobil did not retain any "right" under the MOA to unilaterally
extend the election period or to reinstate the agreement. Thus,
Mobil, whatever it might have the right to do apart from Union
agreement, could not reinstitute a similar program as a part of or
pursuant to the MOA without negotiating a new agreement with the
Union. Moreover, Mobil does not even claim to have (or have had)
any specific plans to reimplement a similar separation benefits
program involving the union workers at the Beaumont refinery. Nor
does Mobil assert that it intends to pursue renegotiation with the
Union regarding the implementation of such a plan. Thus, Mobil’s
argument that it could recommence the behavior sought to be
enjoined is unsupported speculation——and self-serving speculation
at that. Mobil’s mere assertion that it might, at some point in
the future, reinstate a similar benefit containing a similar
separation agreement and waiver clause, without any specific
allegation whatsoever that it actually plans to do so, is
insufficient to prevent mootness.

                                    16
during the MOA “election” period, we hold that the district court

erred in relying on complete preemption under the LMRA as a

continuing basis of federal question jurisdiction in its November

16, 1995, denial of plaintiffs’ motion to remand.20

III.    ERISA Preemption

       The second question identified by the district court in its

certifying    opinion    is     whether    the    plaintiffs’   request   for

injunctive relief "would require the state courts to interpret and

administer an ERISA plan, thus vesting this [district] court with

[removal] jurisdiction." 958 F. Supp. at 283. Because the district

court   applied   the   wrong    standard    in   determining   whether   the

plaintiffs’   motion    for     injunctive   relief    triggered   "complete

preemption" as opposed to "ordinary preemption," we hold that the



20
      Mobil argues in its brief on appeal that we must review this
case on the facts as they existed at the time of removal and that
any subsequent events are irrelevant to our review. Although Mobil
is correct that we typically review questions of subject matter
jurisdiction on the basis of the facts as they existed when the
relevant pleading was filed, our review is not similarly limited
when determining questions of mootness. "Events both before and
after the filing of a claim may render a claimant’s case moot.
Mootness doctrine requires that the controversy posed by a
complaint be present throughout the litigation process," Baccus v.
Parrish, 45 F.3d 958, 961 (5th Cir. 1995) (internal quotation marks
and citation omitted). See also Carr v. Alta Verde Industries,
Inc., 931 F.2d 1055, 1061 (5th Cir. 1991) (stating that all
questions of subject matter jurisdiction except mootness are
determined as of the date of the filing of the complaint, and
subsequent events do not deprive the court of jurisdiction). See
generally, 19 Moore’s Federal Practice § 205.02[3][a] (3d ed. 1998)
("A controversy may be or become moot at any stage of the
proceedings due to a change in circumstances that ends the harm or
resolves the dispute.") (collecting cases).

                                      17
court erred in concluding that it had removal jurisdiction based on

ERISA preemption.

     In its denial of plaintiffs’ motion to remand, the district

court framed its ERISA preemption analysis solely in terms of

whether the plaintiffs’ motion for injunctive relief sufficiently

"related to" an ERISA plan so as to be preempted, applying the

standard   for   determining      ordinary    preemption    and        failing   to

consider   the   additional    requirements       necessary       to    implicate

"complete preemption." In analyzing whether the plaintiffs’ claims

"related to" an ERISA plan, the court concluded that although "the

underlying state tort claims in this case do not necessarily

implicate an ERISA plan, the Plaintiffs’ Motion for Temporary

Restraining Order seeks to enjoin the operation and implementation

of an ERISA plan by operation of state law." 909 F. Supp. at 462.

Accordingly, the court found that the plaintiffs’ motion directly

"related to" an ERISA plan and, on the basis of this determination,

held that "[t]o the extent that the Plaintiffs’ application for

state court injunctive relief would halt the administration of the

plan or the payment of benefits thereunder, the Plaintiffs’ action

now rests properly in federal court."            Id.      Thus, the district

court’s holding     was   based    on   the   reasoning    that    because       the

plaintiffs’ motion "related to" an ERISA plan within the meaning of

the statute’s general preemption provision, section 514(a),21 the


21
      29 U.S.C. § 1144(a).

                                        18
district court was "vested" with federal question jurisdiction and,

consequently, that removal was proper.   See 909 F. Supp. at 461-62.

     The error in the district court’s analysis stems from its

failure to distinguish clearly between the concepts of "ordinary"

and "complete" preemption.22   Although we have, in past decisions,

both explicitly and implicitly differentiated between these two

concepts,23 as have our sister circuits,24 the district court appears


22
      The district court is certainly not the only court that has
done so. See, e.g., Jass v. Prudential Health Care Plan, Inc., 88
F.3d 1482, 1487 (7th Cir. 1996) (noting that "because the
jurisdictional doctrine of ‘complete preemption’ included the word
‘preemption,’ confusion arose between the jurisdictional doctrine
and the federal defense of preemption").
23
      For example, in Hubbard v. Blue Cross & Blue Shield Assoc.,
42 F.3d 942 (5th Cir. 1995), we explained that,

     "Ordinarily, preemption of state law by federal law is a
     defense to a plaintiff's state law claim, and therefore
     cannot support federal removal jurisdiction under the
     ‘well-pleaded complaint’ rule. ‘Complete preemption,’ in
     contrast, exists when the federal law occupies an entire
     field, rendering any claim a plaintiff may raise
     necessarily federal in character."      Id. at 945 n.5
     (citing Franchise Tax Board, 103 S. Ct. at 2854).

See also Anderson v. Electronic Data Systems Corp., 11 F.3d 1311,
1315 (5th Cir. 1994) ("A finding that a claim is preempted does not
end our analysis, since preemption is raised as a defense and
ordinarily federal question jurisdiction is determined by the well-
pleaded complaint rule, which looks to the complaint in determining
subject matter jurisdiction.").
24
      See, e.g., Toumajian v. Frailey, 135 F.3d 648, 655 (9th Cir.
1998) ("This distinction is important, for if the doctrine of
complete preemption does not apply, even if the defendant has a
defense of ‘conflict preemption’ within the meaning of § 1144(a)
because the plaintiff’s claims ‘relate to’ an ERISA plan, the
district court, being without subject matter jurisdiction, cannot
rule on the preemption issue."); Rice v. Panchal, 65 F.3d 637, 640

                                 19
not to have properly taken account of this distinction in its

analysis.    A brief discussion of the two concepts and an outline

of   the   analysis   applicable   to    the   determination   of   complete

preemption under ERISA follow.

      A.   Ordinary Preemption

      ERISA section 514(a) provides for the general preemption of

"any and all State laws insofar as they may now or hereafter relate

to any employee benefit plan" regulated by that statute.25                29

U.S.C. § 1144(a) (emphasis added).        Preemption pursuant to section

514(a), however, merely results in the displacement of state law.

Because ordinary preemption almost invariably arises as a defense,

and thus does not appear on the face of the plaintiff’s well-

pleaded complaint, section 514(a) preemption typically cannot serve



(7th Cir. 1995) ("The difference between complete preemption under
§ 502(a) and conflict preemption under § 514(a) is important
because complete preemption is an exception to the well-pleaded
complaint rule that has jurisdictional consequences."); Dukes v.
U.S. Healthcare, Inc., 57 F.3d 350, 355 (3d Cir. 1995) (emphasizing
the importance of the distinction due to the jurisdictional
consequences of its application); Warner v. Ford Motor Co., 46 F.3d
531, 535 (6th Cir. 1995) (criticizing the failure to "keep complete
preemption removal and ordinary preemption doctrine separate and
distinct").
25
        As this Court has previously noted, section 514(a) was
drafted    to be "deliberately expansive," broadly displacing
inconsistent state laws so as to implement "Congress’s decision to
create a comprehensive, uniform federal scheme for the regulation
of employee benefit plans" through the enactment of ERISA.
Corcoran v. United Healthcare, Inc., 965 F.2d 1321, 1329 (5th Cir.
1992).     See also id. at 1328-29 (discussing the broad
interpretation of the phrase "relates to" in the context of
ordinary ERISA preemption).

                                    20
as the basis for removal jurisdiction.26                As the Supreme Court

stated in Taylor, "ERISA pre-emption, without more, does not

convert a state claim into an action arising under federal law."27

Accordingly, the district court’s finding that the plaintiffs’

motion     for   injunctive       relief     directly     "related      to"    the

implementation      and   administration      of   an    ERISA   plan    was    an

insufficient basis for its holding that the motion triggered

complete    preemption     and,    consequently,        the   court   erred    in

determining that it had removal jurisdiction.

     B.    Complete Preemption

     In contrast to ordinary preemption, complete preemption not

only displaces substantive state law, but also "recharacterizes"

preempted state law claims as "arising under" federal law for the

purposes of determining federal question jurisdiction,28 typically

making    removal   available     to   the   defendant.       Thus,   "complete



26
       Under the well-pleaded complaint rule, a cause of action
"arises under" federal law only when the plaintiff’s well-pleaded
complaint raises issues of federal law. Metropolitan Life Ins. Co.
v. Taylor, 107 S. Ct. 1542, 1546 (1987). Because "[f]ederal pre-
emption is ordinarily a federal defense to the plaintiff’s suit,"
and as such "does not appear on the face of a well-pleaded
complaint," federal preemption typically "does not authorize
removal to federal court." Id. at 1546.
27
107 S. Ct. at 1547 (citing Franchise Tax Board, 103 S. Ct. at
2854-56).
28
      "[I]f a federal cause of action completely preempts a state
cause of action any complaint that comes within the scope of the
federal cause of action necessarily ‘arises under’ federal law."
Franchise Tax Board, 103 S. Ct. at 2854.

                                       21
preemption" is less a principle of substantive preemption than it

is a rule of federal jurisdiction.29            In other words, complete

preemption principally determines not whether state or federal law

governs a particular claim, but rather whether that claim will,

irrespective of how it is characterized by the complainant, be

treated    as   "arising   under"   federal    law.    In   sum,   complete

preemption "converts an ordinary state common law complaint into

one stating a federal claim for purposes of the well-pleaded

complaint rule," generally rendering the entire case removable to

federal court at the discretion of the defendant.             Taylor, 107
S. Ct. at 1547.

     C.    Complete Preemption Analysis

     Although "ordinary" and "complete" preemption are conceptually

and functionally distinct, they are analytically related insofar as

ordinary    preemption     is   a   necessary——but     obviously    not   a

sufficient——precondition to complete preemption in the context of

ERISA.     In Hartle v. Packard Electric, we held that "ordinary"

preemption was a "prerequisite to [the] exercise of jurisdiction"

pursuant to "complete preemption."30          Accordingly, the first step



29
      See, e.g., Lister v. Stark, 890 F.2d 941, 943 n.1 (7th Cir.
1989) (commenting that "[t]he use of the term ‘complete preemption’
is unfortunate, since the complete preemption doctrine is not a
preemption doctrine but rather a federal jurisdiction doctrine").
30
      877 F.2d 354, 355 (5th Cir. 1989) ("A prerequisite to this
exercise of [complete preemption] jurisdiction, however, is that
the state law claims actually be preempted by ERISA.").

                                     22
in the complete preemption analysis is to determine whether the

claim is subject to ordinary preemption under section 514(a).31

This leaves the obvious question of what more is required to bring

a claim subject to ordinary preemption within the scope of complete

preemption.

     This question has been answered, at least in substantial part,

by the Supreme Court in Franchise Tax Board and Taylor.         In

Franchise Tax Board, the Court suggested, but did not have occasion

to hold, that the civil remedies provided by ERISA might give rise

to complete preemption, stating that “[i]t may be that, as with

§ 301 as interpreted in Avco, any state action coming within the

scope of § 502(a) of ERISA would be removable to federal district

court, even if an otherwise adequate state cause of action were

pleaded without reference to federal law."      103 S.Ct at 2854.

Subsequently, in Taylor, the Court reached and decided this issue,

holding that section 502(a)(1)(B) of ERISA completely preempted

state law claims falling within its scope.32

     In Anderson v. Electronic Data Systems, Corp., 11 F.3d 1311,



31
       Our subsequent cases have followed this two-step approach.
See, e.g., Kramer v. Barney, 80 F.3d 1080, 1083 ("Having concluded
that [Plaintiff’s] state law claims are preempted, we must next
consider whether ERISA displaces those claims under the complete
preemption doctrine."); and Anderson v. Electronic Data Systems
Corp., 11 F.3d 1311, 1313 (applying two-prong analysis).
32
107 S. Ct. at 1547-48. The Court also noted that "Congress
has clearly manifested an intent to make causes of action within
the scope of § 502(a) removable to federal court." Id. at 1548.

                                23
1315 (5th Cir. 1994), we construed the Supreme Court’s decision in

Taylor as holding that complete preemption in the context of ERISA

applies to those claims that fall within the scope of section

502(a).33   In Kramer v. Smith Barney, 80 F.3d 1080 (5th Cir. 1996),

we construed Taylor a bit more narrowly, interpreting its specific

holding as being limited to claims falling within the scope of

section 502(a)(1).      Id. at 1083.     We reasoned, however, that the

Court’s     analysis   supported   extending   the   scope   of   complete

preemption to claims falling under section 502(a)(2), and held that

"because [plaintiff’s] state law claims fall within the enforcement

provisions of section 502, they are completely preempted and the

action was properly removed to the district court."          Id. at 1084.

Thus, this Court has held, in essence, that state law claims

falling within the scope of the civil enforcement provisions

contained in section 502(a) are completely preempted.34


33
      Id. at 1315 (holding that plaintiff’s claim "falls within the
scope of the civil enforcement provision, and hence created removal
jurisdiction.").
34
      In describing the scope of complete preemption as generally
including those claims falling within section 502(a), we note that
there exists some ambiguity in the caselaw as to whether the scope
of complete preemption is limited to only those claims falling
within section 502(a)(1)(B), or whether complete preemption
encompasses all claims falling within the scope of section 502(a).
The Supreme Court’s opinion in Taylor dealt with a claim that was
preempted by section 502(a)(1)(B), and consequently it could be
argued that the Court’s holding was limited to that subsection.
However, the Court appeared to base its conclusion regarding the
scope of complete preemption under ERISA on the "explicit direction
from Congress" that it found in the legislative history of the
statute. Taylor, 107 S. Ct. at 1547. The Court summarized this

                                    24
       Applying this two-prong analysis to the facts of the case sub

judice, we conclude that the plaintiffs’ motion for injunctive

relief did not trigger complete preemption.       We begin by assuming,

arguendo only, that the district court was correct in its holding

that   the   motion   sufficiently   "related   to"   an   ERISA   plan   to

implicate ordinary preemption under section 514(a), thus disposing

of the first prong of our analysis.         Proceeding to the second



"explicit direction" as indicating that "Congress has clearly
manifested an intent to make causes of action within the scope of
the civil enforcement provisions of § 502(a) removable to federal
court." Id. at 1548. Thus, it is potentially unclear whether the
Court intended its holding to apply to section 502(a)(1)(B) or to
all of section 502(a).
     In Kramer, we held that the Supreme Court’s reasoning, if not
its specific holding, in Taylor supported complete preemption based
on section 502(a)(2). 80 F.3d at 1083.    Some courts, however,
appear to have limited complete preemption to section 502(a)(1)(B),
while others seem to anticipate that complete preemption
potentially encompasses the full range of causes of action provided
by 502(a). Compare, e.g., Lupo v. Human Affairs International,
Inc., 28 F.3d 269, 273 (2d Cir. 1994) (stating that "the § 1109
fiduciary claims discussed by [defendant-appellee] are not the §
1132(a)(1)(B) claims that provide the complete preemption necessary
to satisfy the well-pleaded-complaint rule in accordance with
[Taylor]"), with Toumajian v. Frailey, 135 F.3d 648, 654-57 (9th
Cir. 1998) (considering the possibility of complete preemption
removal based on causes of action authorized by each subsection of
section 502(a)). For other examples of the application of complete
preemption in the ERISA context, see, e.g., Rice v. Panchal, 65
F.3d 637, 640 (7th Cir. 1995); Dukes v. U.S. Healthcare, Inc., 57
F.3d 350, 355 (3d Cir. 1995), and Warner v. Ford Motor Co., 46 F.3d
531, 535 (6th Cir. 1995).
     We do not intend our brief discussion of complete preemption
to be interpreted as expanding its scope under ERISA. Because it
is not essential to the determination of the case sub judice, and
because it is not clear that there is any persisting conflict
between our position and those of our sister circuits, we leave the
tasks of further exposition and more precise definition of the
scope of complete preemption under ERISA to future cases.

                                     25
prong,    we   have   little   difficulty      in   determining   that     the

plaintiffs’ motion for an injunction does not fall within the scope

of the civil enforcement provisions of section 502(a).            Initially

we note that the plaintiffs were not acting as "participants" or

"beneficiaries" in seeking injunctive relief;35 and the motion

clearly does not seek to recover benefits or enforce rights under

an ERISA plan pursuant to section 502(a)(1)(B).36             Nor does the

motion seek     relief   for   a breach   of    fiduciary   duty,37   or   for

violations of the reporting requirements.38 In sum, the plaintiffs’

motion does not appear to assert a claim that falls within any of




35
        As discussed above, the underlying class action asserts
various state claims involving Mobil’s alleged violation of
workers’ compensation law.     As such, this suit implicates the
employer-employee relationship and not a relationship dependent
upon the existence of an ERISA plan. Or, in other words, this suit
is not between traditional "ERISA entities."
36
       It might be argued that because in ruling on the motion a
court would necessarily construe the waiver provision, the motion
implicitly sought a clarification of rights to future benefits
under section 502(a)(1)(B). This argument, however, necessarily
fails because the plaintiffs were not acting as "participants" or
"beneficiaries" in seeking the injunctive relief that might result
in a clarification of future rights. Thus, the plaintiffs’ motion
for injunctive relief does involve the parties as traditional ERISA
entities.   Furthermore, we note that our decision in Hook v.
Morrison Milling Co., 38 F.3d 776 (5th Cir. 1994), would appear to
foreclose the general argument that the construal of a waiver
provision contained in an ERISA plan, or executed in partial
consideration for benefits under an ERISA plan, gives rise to
complete preemption.
37
         See 29 U.S.C. § 1132(a)(2).
38
         See 29 U.S.C. § 1132(a)(4).

                                    26
the causes of action provided by section 502(a).39

      Thus, although the plaintiffs’ motion for injunctive relief

may   "relate    to"    an   ERISA    plan,    thereby   triggering     ordinary

preemption, we can find no basis for holding that the motion

asserted a claim falling within the scope of section 502(a).                  We

therefore hold that the district court erred in concluding that the

plaintiffs’ motion asserted a claim "arising under" federal law, so

as to provide the basis for original jurisdiction necessary to

support removal.

IV.   Supplemental Jurisdiction over State Claims

      The final question posed by the district court is whether it

may "now [exercise] supplemental jurisdiction over all state law

claims   under    28   U.S.C.     §   1367." 958 F. Supp.    at   283.   In

determining      whether     it   could    properly    exercise    supplemental

jurisdiction over the plaintiffs’ state law claims, the district

court appropriately considered the four factors enumerated in

section 1367(c). 909 F. Supp. at 464.      Concluding that the case did

not involve novel issues of state law, that the state claims did

not predominate over the federal claims, and that there existed no


39
        We note that our analysis may seem somewhat terse. Our
brevity, however, is occasioned by the failure of the parties to
give detailed attention to this issue on appeal. We decline to
attempt to anticipate and resolve every possible argument that
Mobil could have, but did not, make on appeal. Nonetheless, we
have reviewed the provisions of section 502(a) and our caselaw, and
it does not appear to us that the plaintiffs’ motion falls within
any of the causes of action provided by section 502(a), so as to be
completely preempted.

                                          27
"other compelling reasons" for declining jurisdiction, the district

court held that retaining the state law claims was appropriate.

Id.   The court did not consider the factor stated in section

1367(c)(3), the dismissal of all federal claims, to be relevant

because of its holdings regarding complete preemption.

      We review the district court’s decision to retain jurisdiction

over pendent state law claims for abuse of discretion.     Parker &

Parsley Petroleum Co. v. Dresser Industries, 972 F.2d 580, 585 (5th

Cir. 1992).     Our review is guided by the relevant statutory

provisions governing the exercise of supplemental jurisdiction, see

28 U.S.C. § 1367(c), as well as the Supreme Court’s articulation of

the scope and nature of district courts’ discretion in exercising

jurisdiction over pendent state law claims.    See, e.g., Carnegie-

Mellon Univ. v. Cohill, 108 S. Ct. 614, 618-20 (1988), and United

Mine Workers v. Gibbs, 86 S. Ct. 1130, 1138-39 (1966).

      In the case sub judice, it seems appropriate to begin by

noting that when all federal claims are dismissed or otherwise

eliminated from a case prior to trial, we have stated that our

"general rule" is to decline to exercise jurisdiction over the

pendent state law claims.    Wong v. Stripling, 881 F.2d 200, 204

(5th Cir. 1989).     This general rule, however, is not always

mandatory or absolute.   See Newport Ltd. v. Sears, Roebuck and Co.,

941 F.2d 302, 307 (5th Cir. 1991).    Thus, while our determination

that the district court erred in concluding that the case before it

                                 28
included judiciable federal claims provides "a powerful reason to

choose not to continue to exercise jurisdiction," Cohill, 108 S. Ct.

at 619, no single factor is dispositive in this analysis.   Parker

& Parsley, 972 F.2d at 587.   Thus, we review the district court’s

decision in light of the specific circumstances of the case at bar,

beginning with the factors enumerated in 28 U.S.C. § 1367(c).40

     With regard to the first of the section 1367(c) factors, it

appears that this case may involve at least one "novel or complex"

issue of state law.   Although it is not entirely clear from the

briefs on appeal, the class claims regarding Mobil’s noncompliance

with state insurance regulations may raise novel issues both as to

the interpretation and applicability of these regulations and as to

whether they give rise to a private right of action.    Turning to

the second and third statutory factors, our analysis above mandates

that the only two federal claims alleged, i.e., the complete



40
      28 U.S.C. § 1367(c) provides that

     "[t]he   district   courts   may   decline   to  exercise
     supplemental jurisdiction over a claim under subsection
     (a) if——
          (1) the claim raises a novel or complex issue
          of State law,
          (2) the claim substantially predominates over
          the claim or claims over which the district
          court has original jurisdiction,
          (3) the district court has dismissed all
          claims    over    which    it    has   original
          jurisdiction, or
          (4) in exceptional circumstances, there are
          other   compelling    reasons   for   declining
          jurisdiction. “

                                29
preemption claims, must be "dismissed."     Consequently, the state

law claims now clearly predominate over the (now nonexistent)

federal claims.     Finally, we find no "exceptional circumstances"

that would make the fourth section 1367(c) factor relevant.   Thus,

our section 1367(c) analysis results in the conclusion that remand

is appropriate.

      Furthermore, as noted above, not only have we stated that it

is our "general rule" to remand cases when all federal claims are

disposed of prior to trial, but the Supreme Court has counseled

that the dismissal of all federal claims weighs heavily in favor of

declining jurisdiction.    See Gibbs, 86 S. Ct. at 1139, and Cohill,
108 S. Ct. at 619.    The Supreme Court has also provided additional

guidance regarding review of the discretionary retention of pendent

state law claims.      In Cohill, the Supreme Court discussed the

seminal case of United Mine Workers v. Gibbs, 86 S. Ct. 1130 (1966),

specifically focusing on the considerations appropriate to the

exercise of jurisdiction over pendent state law claims after all

federal claims had been eliminated from a case. 108 S. Ct. at 618-

19.   The Court counseled that, pursuant to the reasoning and

holding of Gibbs, "a federal court should consider and weigh in

each case, and at every stage of the litigation, the values of

judicial economy, convenience, fairness, and comity in order to

decide whether to exercise jurisdiction over a case brought in that

court involving pendent state-law claims."     Cohill, 108 S. Ct. at


                                 30
619.    The Court went on to state that when a "balance of these

factors indicates that a case properly belongs in state court, as

when the federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal court

should decline the exercise of jurisdiction."                Id. (footnote and

internal citation omitted).         Thus, both our "general rule" and the

reasoning contained in Gibbs and Cohill indicate that remand is the

correct disposition in the case at bar.

       Finally, based on a case presenting issues somewhat analogous

to those under consideration here, this Court held that remand was

mandated due to concerns of comity and the Congressional intent

that cases involving workers’ compensation issues be resolved in

state courts.      In Jones v. Roadway Express, Inc., 931 F.2d 1086

(5th Cir. 1991), we construed 28 U.S.C. § 1445(c), which bars the

removal    of   workers’    compensation      cases,   as     indicating   that

"Congress intended that all cases arising under a state’s workers’

compensation      scheme   remain    in    state   court."      Id.   at   1092.

Accordingly, after the complete preemption claim asserted by the

defendant was eliminated on appeal, we held that "the case must be

remanded to state court." Id. (emphasis added).              We concluded that

remand was required "in order to satisfy Congress’ dictate that, to

the extent possible, workers’ compensation cases remain in state

court."     Id.     On petition for rehearing, we stated that the

principal issue on appeal in Roadway Express had been "whether to


                                      31
remand   the   case   to   state   court   when   only   a   state-law   claim

remained," the question we consider in the case sub judice.              Jones

v. Roadway Express, Inc., 936 F.2d 789, 792 (5th Cir. 1991).41             We

went on to clearly restate our prior holding that "[g]iven the

discretion vested in the court to remand pendent state-law claims

to state court, we believe that the intent of Congress——that,

whenever feasible, state workers’ compensation claims be resolved

in state court——favors remand to state court."           Id.42

     The factors enumerated in 28 U.S.C. § 1367(c), a "balancing"

of the Gibbs "values" as articulated in Cohill, and our holding in

Roadway Express all lead to the conclusion that this case properly

belongs in the state court where it began.                   We can find no

significant factor that would justify retaining jurisdiction rather

than remanding, while the statutory, Supreme Court, and circuit law

and analyses relevant to review of the case at bar each weigh

heavily in favor of declining to exercise jurisdiction over the

remaining removed state law claims.           Accordingly, we hold that



41
      Of course, section 1445(c) applies only to cases commenced
in state court, and it does not govern, expressly or by analogy,
cases properly commenced in federal court. St. Paul Ins. Co. v.
Trejo, 39 F.3d 585 (5th Cir. 1994).
42
       We are not suggesting that any of the state law claims in
this case are ones “arising under the workmen’s compensation laws”
of Texas for purposes of section 1445(c).     See Patin v. Allied
Signal, Inc., 69 F.3d 1 (5th Cir. 1995). Clearly, however, Texas
workers’ compensation laws are significantly implicated in many of
the claims. What we are addressing is, and is only, remand under
section 1367(c) and the Gibbs and Cohill factors.

                                      32
retaining jurisdiction over, rather than remanding, the state law

claims in this case would constitute an abuse of discretion.

                           Conclusion

     Because the district court erred in determining that it had

federal question jurisdiction pursuant to complete preemption under

the LMRA at the time that it rendered its order, and also erred in

determining that it had removal jurisdiction pursuant to ERISA

complete preemption, we hold that the district court’s continued

exercise of jurisdiction would constitute an abuse of discretion.

Accordingly, we reverse the district court’s denial of plaintiffs’

motion to remand and direct the district court, pursuant to our

holding herein, to remand the case to the state court from which it

was removed.

                                     REVERSED and REMANDED




                                33